Citation Nr: 0738031	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits, including entitlement to an 
effective date earlier than August 7, 1995 for a 100 percent 
rating for post-traumatic stress disorder (PTSD), and to a 
total disability rating based on individual unemployability 
(TDIU) prior to August 7, 1995.


REPRESENTATION


Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to April 
1945.  The veteran died in August 2001.  The appellant is his 
widow.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a January 2004 decision by the RO.

At the time of his death the veteran had two claims pending 
at the United States Court of Appeals for Veterans Claims 
(Court): (1) Entitlement to an effective date earlier than 
August 7, 1995, for the grant of a 100 percent rating for 
PTSD; and (2) Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) prior 
to August 7, 1995.  The veteran died before the Court could 
render a decision on his appeal.  By an October 2001 order 
the Court dismissed the veteran's appeal due to his death.

The appellant, as surviving spouse, filed her application, in 
pertinent part for accrued benefits, in June 2002.  The 
application was timely filed within one year after the date 
of death in August 2001.  See 38 C.F.R. § 3.1000(c) (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  In a rating decision dated September 7, 1994, the RO 
granted the veteran's claim for an increased rating for his 
service-connected PTSD from 30 percent to 50 percent.

3.  The veteran did not file a notice of disagreement (NOD) 
within one year of the date of mailing of the notice of the 
RO's September 7, 1994 rating decision.

4.  The veteran filed a claim for TDIU on August 7, 1995; the 
claim for TDIU did not constitute a NOD with the RO's 
September 1994 decision granting an increased rating for PTSD 
to 50 percent; the RO properly treated the claim for TDIU as 
a new claim of increased rating for PTSD.

5.  In a Board decision dated in April 1998, the Board 
granted the veteran's claim for an increased rating to 100 
percent for his PTSD.

6.  In a rating decision dated in April 1998, the RO 
effectuated the Board's decision granting a 100 percent 
rating for the veteran's PTSD, and assigned an effective date 
of August 7, 1995, the date of receipt of the veteran's claim 
for an increased rating for this disorder.

7.  The evidence does not indicate that the veteran was 
totally disabled due to a service-connected disability during 
the one-year period prior to the August 7, 1995, receipt of 
his claim for such benefit. 

8.  At the time of the veteran's death, he had an appeal 
pending at the United States Court of Appeals for Veterans 
Claims for entitlement to an effective date earlier than 
August 7, 1995, for the grant of a 100 percent rating for 
PTSD; and for the grant of TDIU prior to August 7, 1995. 



CONCLUSIONS OF LAW

1.  The September 7, 1994 RO rating decision is final. 38 
C.F.R. §§ 20.200, 20.201, 20.302(a) (1994).

2.  The criteria for the assignment of an effective date 
earlier than August 7, 1995, for a grant of an increased 
rating to 100 percent for PTSD, for accrued purposes, have 
not been met.  38 U.S.C.A. §§ 1110, 5107, 5108, 5121, 7105 
(West 2002); 38 C.F.R. §§ 3.155, 3.400, 3.1000 (2007).

3.  The criteria for the grant of a total rating for 
compensation based on individual unemployability due to a 
service-connected disability prior to August 7, 1995, for 
accrued purposes, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110, 5121 (West 2002); 38 C.F.R. §§ 3.114, 3.340, 
3.341, 3.400, 3.1000, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.
 
In connection with the appellant's initial claims for 
benefits after the veteran's death, including a claim for 
accrued benefits, a VCAA notice letter was sent in November 
2002, prior to the RO's January 2004 decision.  That letter 
informed the appellant of the evidence necessary to establish 
her claims.  She was informed that evidence used in making a 
decision on accrued benefits must be either in the claims 
file or in the constructive custody of VA at the time of the 
veteran's death.  She was notified of her and VA's respective 
duties for obtaining evidence.  She was asked to send 
information describing additional evidence for VA to obtain, 
or to send the evidence herself.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if the appellant's claim of accrued 
benefits based on claims of earlier effective date for PTSD 
and a grant of TDIU prior to August 7, 1995, was established.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the appellant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  She is represented by the same 
attorney who had represented the veteran in prosecuting the 
veteran's appeal for an increased rating for PTSD, and in 
prosecuting the veteran's appeal for an earlier effective 
date.  The attorney's written briefs and other documents 
filed on behalf of the veteran, and now on behalf of the 
appellant, demonstrate familiarity with the regulations 
relating to establishment of an effective date, 38 U.S.C. 
§ 5110 and 38 C.F.R. § 3.400.  The appellant was also 
notified of the regulations relating to effective date for 
claims of increased ratings in the April 2005 statement of 
the case (SOC).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The current 
claims on appeal themselves involved disability ratings and 
effective dates, and thus, all appropriate laws and 
regulations have been provided.  Lastly, as the claims have 
been denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  As there is no indication 
that any failure on the part of VA to provide additional 
notice reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

As further discussed below, the appellant's claim of accrued 
benefits is based in part on a contention that a claim for 
TDIU filed on August 7, 1995, was, and should have been 
considered as, a notice of disagreement (NOD) with a 
September 2004 decision by the RO which granted an increase 
to 50 percent for the veteran's service-connected PTSD.  If 
the August 7, 1995, filing was a NOD, the appellant would be 
entitled to an effective date back to the veteran's March 17, 
1994, claim of increase, and possibly one year prior to that 
date to March, 17, 1993, if it could be established that the 
veteran's PTSD had increased in severity during that period 
of time.  The appellant also contends that an award of TDIU 
should have an earlier effective date than August 7, 1995, 
because the veteran's service-connected PTSD was more severe 
than the 50 percent rating it had been accorded during the 
year prior to August 7, 1995. 

In the June 2005 substantive appeal, the appellant's 
representative contended that a remand by the Board was 
necessary to require the RO to consider and apply 38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400 (o)(2); to direct the RO 
to comply with 38 C.F.R. § 3.103(a) and develop facts 
pertinent to whether the veteran's service-connected PTSD 
increased in severity during the one year period prior to 
August 7, 1995; and to direct the RO to obtain a medical 
opinion regarding whether the veteran's service-connected 
PTSD had increased in severity in the one year period prior 
to August 7, 1995, pursuant to 38 U.S.C.A. § 5103A(d)(1).   
The regulations provide that a claim of accrued benefits can 
only be based on evidence in the file at the time of death, 
including evidence in VA's possession but not in the file.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2007).  
As noted above, the appellant was notified of this limitation 
on evidence in the November 2002 VCAA letter.  Therefore, the 
Board finds that the further fact development and medical 
opinion sought by the appellant's representative is not 
warranted.   

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The record up to the time of the 
veteran's death in August 2001 is complete.  His service 
medical records have been obtained, as have the records of 
his private treatment and VA treatment, including VA 
examinations in connection with his claim of increase for 
PTSD.  In the June 2002 claim for accrued benefits, the 
appellant's representative only requested a decision by the 
RO based on the evidence in the record, and the arguments 
presented in the claim.  The appellant has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

The Merits of the Appellant's Claim for Accrued Benefits

The Board notes that the applicable statute and regulation 
regarding the payment of benefits accrued and unpaid at the 
time of a veteran's death has been amended.  In this regard, 
38 U.S.C. § 5121(a), the governing statutory provision was 
changed by repealing the 2-year limit on accrued benefits 
such that a veteran's survivor may receive the full amount of 
the award for accrued benefits.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003).  However, Congress specifically stated that the 
amended statutory provision applies to deaths occurring on or 
after the date of enactment of the Act, or December 16, 2003.  
As noted above, the veteran died during August 2001.  As 
such, the version of 38 U.S.C.A. § 5121(a) as amended is not 
applicable in the instant case.

The Board also points out that VA amended 38 C.F.R. § 3.1000, 
effective January 29, 2007, to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003 and the 
amended 38 U.S.C. § 5121, with respect to payment of certain 
accrued benefits upon the death of a beneficiary.  See 71 
Fed. Reg. 78,368-78,369 (Dec. 29, 2006) (Adopts as final 
rule, without change, the proposed rule published in the 
Federal Register on June 29, 2006).  See 71 Fed. Reg. 37,027- 
37,031 (June 29, 2006) (Proposed Rules).  In this case, 38 
C.F.R. § 3.1000 as amended is also not applicable to the 
appellant's claim.

The law that applies in the present case provides that 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  While an accrued benefits claim is separate 
from the veteran's claim filed prior to death, the accrued 
benefits claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  

Background

By a September 7, 1994 rating decision, the RO granted an 
increased rating for the veteran's PTSD from 30 percent to 50 
percent.  On August 7, 1995 the veteran filed a claim of 
entitlement to total disability based on individual 
unemployability (TDIU).  The appellant contends that this 
claim for TDIU was, and should have been considered as, a 
notice of disagreement (NOD) with the September 1994 decision 
which only granted an increase to 50 percent for the 
veteran's PTSD.  The RO did treat the claim for TDIU as an 
implied new claim of increased rating for PTSD.  
Subsequently, pursuant to an appeal, by an April 1998 
decision, the Board awarded the veteran a 100 percent rating 
for PTSD.  The RO assigned an effective date of August 7, 
1995.  At the time of the veteran's death, an appeal of a 
February 2001 Board decision finding that the correct 
effective date for the increased PTSD rating was August 7, 
1995, was pending before the Court.  The veteran's contention 
was that the effective date should go back to a date one year 
earlier than his original claim for increased rating, 
received by VA on March 17, 1994.  This is essentially the 
appellant's contention in her current claim for accrued 
benefits. 

By an October 1995 decision, the RO denied the veteran's 
claim of TDIU due to his service-connected PTSD which was 
only rated at 50 percent disabling at that time.  The veteran 
appealed that decision.  In April 1998 the Board denied the 
veteran's appeal.  The veteran appealed to the Court.  In an 
order dated in June 2000, the Board's April 1998 decision was 
vacated and remanded by the Court.  In this order, the Court 
indicated that the Board erred in determining that in light 
of VA's grant of the veteran's claim for an increased rating 
to 100 percent for his service-connected PTSD, the issue of 
his entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU) had become moot.  Specifically, the Court 
noted that during the pendency of the veteran's appeal of the 
Board's denial of his claim for a TDIU, the RO had assigned 
an effective date of August 7, 1995 for the grant of a 100 
percent rating for the veteran's PTSD.  The Court then found 
that "[s]ince there is a possibility that the appellant might 
be entitled to an award for TDIU prior to his effective date 
for PTSD, the issue of TDIU is not moot as indicated by the 
Board.  The issue requires a factual determination as to 
eligibility."  By a February 2001 decision, the Board denied 
the veteran's claim of a total rating for compensation based 
on TDIU due to a service-connected disability prior to August 
7, 1995.  The veteran appealed this decision to the Court, 
and the appeal was pending with the Court at the time of the 
veteran's death.  The appellant also bases her accrued 
benefits claim on the contention that the veteran's service-
connected PTSD was severe enough to have warranted a 100 
percent disability rating prior to August 7, 1995, thus 
qualifying him for TDIU prior to August 7, 1995. 

A.  Earlier Effective Date - PTSD

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper, supra at 126-127, the Court held that "38 U.S.C. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase)."  Id. 
The Court further stated that the phrase "otherwise, date of 
receipt of claim" provides the applicable effective date when 
a factually ascertainable increase occurred more than one 
year prior to receipt of the claim for increased 
compensation.  Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 
1998).  That is, because neither 38 U.S.C. § 5110(b)(2) nor 
38 C.F.R. § 3.400(o)(2) refer to the date of the claim as the 
effective date of an award of increased disability 
compensation, the effective date for increased disability 
compensation is the date on which the evidence establishes 
that a veteran's disability increased, if the claim is 
received within one year from such date. The effective date 
of an increased rating would be the date of claim only if the 
claim is not received within the year following the increase 
in disability, as explained in Harper.  VAOPGCPREC 12-98 at 
3.

A review of the veteran's claims file reveals that the 
veteran was originally granted service connection for a 
nervous disorder, then termed more generally "psychoneurosis, 
anxiety state," by a rating decision dated May 5, 1945.  The 
veteran submitted a claim for an increased rating for his 
PTSD which was dated February 9, 1994, but received by the RO 
on March 17, 1994.  In a rating decision dated September 7, 
1994, the RO granted an increased disability rating for the 
veteran's PTSD from 30 percent to 50 percent disabling, 
effective March 17, 1994, the date of the RO's receipt of the 
veteran's claim for increase.

On August 7, 1995, the RO received a VA Form 21-8940, 
Veteran's Application for 
Total Disability based on Individual Unemployability (TDIU).  
The RO construed this form to encompass, inter alia, a claim 
for an increased rating for PTSD.  In a rating decision dated 
October 31, 1995, the RO issued a rating decision denying the 
veteran's claim for an increased rating for PTSD.  The 
veteran appealed this denial. The Board notes that in the 
RO's subsequent statement of the case, issued in December 
1995, the RO indicated that the "claim for the condition(s) 
at issue" was received on August 7, 1995, i.e., the date of 
receipt of the veteran's VA Form 21-8940.

The appellant now argues, as the veteran did prior to his 
death, in essence, that this Form 21-8940 should more 
properly be viewed not as a new claim for an increased 
rating, but rather as a notice of disagreement (NOD) to the 
RO's September 7, 1994 rating decision which granted an 
increased rating from 30 percent to 50 percent for his PTSD.  
She contends that this rating decision was issued in response 
to the veteran's February 9, 1994 claim for an increased 
rating for PTSD, received by the RO on March 17, 1994, and 
that February 9, 1994 should therefore be viewed as the date 
of his claim for increase.  She further claims that the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred was February 9, 1993, 
and that since his claim for increase was received by VA 
within one year from that date, an effective date of February 
9, 1993 should be assigned for an increased rating to 100 
percent for PTSD.  (The Board notes that the veteran's claim 
of increase was dated February 9, 1993, but not received by 
the RO until March 17. 1993.)  

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement in writing and, after a 
statement of the case has been furnished, completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  A notice of 
disagreement must be filed within one year from the date that 
the agency of original jurisdiction mails notice of the 
determination to the claimant, otherwise it becomes final.  
The date of mailing the letter of notification will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
Whether a notice of disagreement has been filed on time is an 
appealable issue and if a claimant contests an adverse 
determination with respect to timely filing of the notice of 
disagreement, the RO will furnish a statement of the case to 
the claimant.  38 C.F.R. § 19.34.

As indicated above, the appellant contends that the VA Form 
21-8940, the veteran's application for TDIU, should be viewed 
as a notice of disagreement with the RO's September 7, 1994, 
rating decision.  In analyzing this contention, the Board 
notes that a written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination.  38 C.F.R. § 20.201; see also Gallegos v. 
Gober, 14 Vet. App. 50, 57 (2000) (invalidating that portion 
of § 20.201 which might be interpreted as adding a 
requirement of an expression of a desire for Board review).

After reviewing the August 1995 VA Form 21-8940 at issue, the 
Board concludes that this document can not reasonably be 
construed as a notice of disagreement.  This document 
contains no statement expressing disagreement with the 
September 1994 rating decision.  On the contrary, the veteran 
merely completed a standardized VA form for applying for TDIU 
due to a service-connected disability, filling in appropriate 
blanks, checking appropriate boxes, then signing and dating 
the application form.  Nowhere on this form is there any 
wording which could be specifically construed as disagreement 
with the September 1994 rating decision; indeed, this rating 
decision was not explicitly mentioned on this document.  
Simply put, this document cannot be construed as a notice of 
disagreement because it fails to evince any dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction.  

In light of the above discussion, the Board finds that the VA 
Form 21-8940 submitted by the veteran and received by VA on 
August 7, 1995 was not an NOD, but instead was correctly 
interpreted by the RO as raising an implied claim for an 
increased rating for PTSD.  The Board having determined that 
the veteran's VA Form 21-8940, received by VA on August 7, 
1995, was not an NOD to the RO's September 1994 rating 
decision, but rather constituted a new claim for an increased 
disability rating, the September 1994 rating decision was 
never appealed, and became final.
  
In the June 2005 substantive appeal, the appellant's 
representative contends that her claim is not dependent on 
the August 7, 1995, claim for TDIU being considered as a 
notice of disagreement, but rather is dependent on the fact 
that the August 1995 claim was a claim for increased 
compensation.  He contends that, pursuant to 38 U.S.C.A. 
§ 5110(b) and 38 C.F.R. § 3.400(o)(2), the evidence shows 
that the increased in severity of the veteran's PTSD occurred 
prior to the date of receipt of the August 7, 1995 claim, and 
that the effective date should go back at least one year to 
August 7, 1994.

With regard to the issue of the effective date for the 
assignment of a 100 percent rating for PTSD, the Board notes 
that, as indicated above, an increase in disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b) and 38 C.F.R. 
§ 3.400(o)(2). 

In this case, there is no evidence which indicates that the 
veteran was 100 percent disabled at any time in the year 
prior to August 7, 1995.   The Board notes that the veteran's 
claims file contains no medical evidence relating to the 
severity of the veteran's PTSD created during the one-year 
period in question.  However, the veteran's claims file does 
contain VA outpatient treatment notes which cover a multi-
year period up until June 1994, just prior to the one-year 
period in question, and which are relevant to the level of 
the veteran's disability during the period in question.  
These notes reflect ongoing complaints of difficulty 
sleeping, restlessness, nervousness, and crying spells.  He 
indicated that he tried to keep himself busy and occupied, 
often performing yardwork and housework, and assisting 
elderly widows in his neighborhood.  These notes indicate 
that the veteran was taking prescription medication for his 
nerves.
 
At the time of a VA PTSD examination in July 1994, the 
examiner noted that the veteran had been able to "bury" his 
problems at work, and had worked for 31 years at the same 
company until voluntarily retiring.  The examiner stated that 
although he had worked for 31 years, he doubted that the 
veteran had worked to his potential.  The examiner noted that 
he had been married to the same wife for 47 years.  On mental 
status examination, the veteran's speech was clear and 
spontaneous, and his affect was appropriate.  He denied any 
hallucinations or delusions, and showed no obsessions, 
compulsions, or phobias.  His thought process was productive.  
He was logical, and both his abstract thinking and his 
memory, both long and short-term, were deemed excellent. His 
insight and judgment were good.  He showed some depression 
and anxiety, but denied any suicidal or homicidal thoughts.  
The examiner diagnosed PTSD, chronic and fairly severe.

The report of a VA PTSD examination conducted in September 
1995 showed similar findings, again noting that the veteran 
had retired in 1979 at age 65. Although this report was 
created just after the period in question, it clearly has a 
bearing on the level of the veteran's functioning over the 
one-year period in question.  It was again noted that the 
veteran had been married for 47 years, and that his marriage 
was good.  His social life was also described as good, and 
the examiner noted that the veteran kept busy during the day 
and that he and his wife traveled. The examiner also 
diagnosed PTSD, and stated that the veteran's incapacity was 
"mild to moderate," noting that the veteran functioned at 
home and socialized.

In addition, a review of the information entered in the 
veteran's August 1995 VA Form 21-8940 claim for TDIU 
indicates that when he was asked whether he left his last job 
because of his disability, he checked the box for "No."  He 
also indicated that he did not expect to receive either 
disability retirement benefits or workers compensation 
benefits.

A review of these records reveals no evidence which would 
support a finding that the veteran was 100 percent disabled 
due to his PTSD during the one-year period extending from 
August 7, 1994 to August 7, 1995.  On the contrary, findings 
on mental status examinations showed that the veteran was 
functioning reasonably well, with a good social life and 
positive interactions with his wife and his friends. Although 
he was not working, it appears that this was due to a 
voluntary retirement at age 65, and one examiner noted that 
he still performed tasks such as mowing lawns for widows in 
his neighborhood. 

As noted above, three possible effective dates may be 
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); and (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).  Harper, supra at 126.  Based on a 
review of the claims file and the discussion contained 
therein, it is clear that the RO did not find that the 
veteran was totally disabled due to PTSD prior to the August 
7, 1995 date of claim for increase. As such, the date 
entitlement arose should govern.  However, for the reasons 
discussed above, the Board will not modify the RO assignment 
of an effective date for the grant of an increased rating to 
100 percent for the veteran's PTSD of August 7, 1995, the 
date of VA's receipt of the veteran's claim for an increased 
rating for this disorder.

B.  TDIU

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has a single service-connected 
disability, that disability must be rated as 60 percent 
disabling or more before a total rating may be assigned.  38 
C.F.R. § 4.16(a).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities. Id.

In this case, prior to August 7, 1995, the veteran had only 
one service-connected disability, PTSD, rated as 50 percent 
disabling.  This disability rating was less than the 60 
percent rating required by regulation for the assignment of a 
total rating.  Thus, the Board finds that the veteran failed 
to meet the initial criteria for consideration of a total 
rating based on individual unemployability due to a service-
connected disability.

The Board has nevertheless considered the appellant's 
contention that the veteran was unemployable from August 7, 
1994 to August 7, 1995 due to the severity of his PTSD 
disorder.  The same facts as discussed above relating to an 
effective date earlier than August 7, 1995, for the award of 
a 100 percent disability rating for PTSD, apply to the 
analysis of the veteran's employability here.  The Board 
found above that there was sufficient available medical 
evidence to show that the veteran did not meet the criteria 
for a 100 percent rating for PTSD prior to August 7, 1995.  
The veteran's own statement in his August 1995 claim of 
entitlement for TDIU was that he did not leave his last job 
because of his disability.          

The veteran undoubtedly experienced impairment in his ability 
to perform substantial gainful employment due to his service-
connected disability during the one-year period in question, 
as evidenced by his 50 percent disability evaluation. 
However, "[t]he percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1 
(2007). The Board believes, in light of the medical 
examinations and outpatient treatment notes discussed above, 
that the VA Schedule for Rating Disabilities and the 
disability evaluation assigned to the veteran's PTSD disorder 
under that schedule accurately reflected the veteran's 
overall impairment to his earning capacity due to his 
service-connected disability.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability prior to August 7, 1995 is not 
warranted.


ORDER

Entitlement to accrued benefits based on an earlier effective 
date for the grant of a 100 percent disability rating for 
PTSD or for TDIU is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


